Citation Nr: 1012167	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for resection of 
sigmoid colon with colostomy (a colon disability).

2.  Entitlement to service connection for recurrent ventral 
incisional hernia (a hernia disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from February 1976 to 
February 1978, January 1985 to July 1988, February 1991 to 
July 1991, October 2001 to September 2002, and February 2003 
to February 2004.  He had additional periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA)

This case comes before the Board of the Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 filing received in February 2007, the 
appellant requested a Travel Board hearing.  Accordingly, 
the case must be returned to the RO to schedule such a 
hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the scheduled hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

